 



Exhibit 10.1

TAX SHARING AGREEMENT

     THIS TAX SHARING AGREEMENT (the “Agreement”) dated as of June 27, 2005 by
and among Dean Foods Company, a Delaware corporation (“Distributing”), TreeHouse
Foods, Inc., a Delaware corporation and a subsidiary of Distributing
(“Controlled”), and each Controlled Affiliate (as defined below), is entered
into in connection with the Distribution (as defined below).

     WHEREAS, as of the date hereof, Distributing and its direct and indirect
domestic subsidiaries are members of an Affiliated Group (as defined below) of
which Distributing is the common parent;

     WHEREAS, as set forth in the Distribution Agreement by and between
Distributing and Controlled, dated as of June 27, 2005 (the “Distribution
Agreement”), and subject to the terms and conditions thereof, Distributing will
transfer and assign, or cause to be transferred and assigned, to Controlled
substantially all the business, operations, assets and liabilities related to
the Transferred Businesses (as defined below);

     WHEREAS, as set forth in the Distribution Agreement, and subject to the
terms and conditions thereof, Distributing will distribute on a pro rata basis
to the holders of Distributing’s common stock all of the outstanding shares of
Controlled common stock then owned by Distributing (together with the preferred
share purchase rights associated therewith) (the “Distribution”);

     WHEREAS, the Distribution is intended to qualify as a tax-free distribution
to Distributing and its shareholders under section 355 of the Code (as defined
below); and

     WHEREAS, in contemplation of the Distribution, pursuant to which Controlled
(and its direct and indirect subsidiaries) will cease to be members of
Distributing’s Affiliated Group (as defined below), the Parties hereto have
determined to enter into this Agreement, setting forth their agreement with
respect to certain tax matters.

     NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the Parties hereto hereby agree as follows:

Section 1. Definitions.

     As used in this Agreement, capitalized terms shall have the following
meanings (such meanings to be equally applicable to both the singular and the
plural forms of the terms defined):

     1.01 “Affiliated Group” means an affiliated group of corporations within
the meaning of section 1504(a)(1) of the Code that files a Consolidated Return.

     1.02 “After-Tax Amount” means any additional amount necessary to reflect
the Income Tax consequences of the receipt or accrual of any payment required to
be made under

 



--------------------------------------------------------------------------------



 



this Agreement (including upon the receipt of payments required to make the
payment of an After-Tax Amount), determined on a hypothetical basis by assuming
that the applicable Party is subject to the highest applicable statutory
corporate Income Tax rate for the relevant jurisdiction (or, in the case of an
item that affects more than one jurisdiction, the highest applicable statutory
corporate Income Tax rates) for the relevant taxable period (or portion
thereof), that all state and local Income Taxes are deductible for U.S. federal
income tax purposes, and that all Income Taxes in the form of interest are
deductible for income tax purposes.

     1.03 “Agreement” has the meaning set forth in the preamble hereto.

     1.04 “Bay Valley” means Bay Valley Foods, LLC, a Delaware limited liability
company and a Controlled Affiliate.

     1.05 “Code” means the Internal Revenue Code of 1986, as amended, and shall
include corresponding provisions of any subsequently enacted federal Tax law.

     1.06 “Combined Return” means any Tax Return, other than with respect to
United States federal Income Taxes, filed on a consolidated, combined (including
nexus combination, worldwide combination, domestic combination, line of business
combination or any other form of combination) or unitary basis wherein
Controlled or one or more Controlled Affiliates are included in the filing of
such Tax Return for any taxable period or portion thereof with Distributing or
one or more Distributing Affiliates.

     1.07 “Consolidated Return” means any Tax Return with respect to United
States federal Income Taxes filed on a consolidated basis wherein Controlled or
one or more Controlled Affiliates are included in the filing of such Tax Return
for any taxable period or portion thereof with Distributing or one or more
Distributing Affiliates.

     1.08 “Controlled” has the meaning set forth in the preamble hereto.

     1.09 “Controlled Affiliate” means any corporation or other entity directly
or indirectly “controlled” by Controlled at the time in question, where
“control” means the ownership of 50 percent or more of the ownership interests
of such corporation or other entity (by vote or value) or the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of such corporation or other entity.

     1.10 “Controlled Equity Interest” means (a) stock or any other equity
interest in Controlled or any Controlled Affiliate (including any instrument,
obligation or other agreement or arrangement that is treated as stock or as an
equity interest for federal Income Tax purposes), or (b) any option, warrant or
other right to acquire any stock or other equity interest described in clause
(a).

     1.11 “Controlled Group” means the Affiliated Group, or similar group of
entities as defined under corresponding provisions of the laws of other
jurisdictions, of which Controlled will be the common parent corporation
immediately after the Distribution, and including any corporation or other
entity which may become a member of such group from time to time.

     1.12 “Controlled Indemnified Parties” has the meaning set forth in
Section 7.02.

2



--------------------------------------------------------------------------------



 



     1.13 “Controlled Representation Letter” means the representation letter
provided by Controlled to Distributing’s outside tax counsel in connection with
the Tax Opinion substantially in the form attached hereto as Exhibit A.

     1.14 “Controlled Representative” means (i) each of Sam K. Reed, David B.
Vermylen, E. Nichol McCully, Thomas E. O’Neill, Harry J. Walsh and Jo Osborn;
(ii) each of the directors of Controlled other than Gregg Engles; and (iii) any
Person acting with the implicit or explicit permission (within the meaning of
section 1.355-7 of the Treasury Regulations) of any of the individuals listed or
referred to in clause (i) or clause (ii).

     1.15 “Controlled Taxes” has the meaning set forth in Section 7.01.

     1.16 “Deciding Firms” has the meaning set forth in Section 10.03.

     1.17 “DIPS LP” means Dips Limited Partner II, a Delaware statutory trust.

     1.18 “Distributing” has the meaning set forth in the preamble hereto.

     1.19 “Distributing Affiliate” means any corporation or other entity
directly or indirectly “controlled” by Distributing where “control” means the
ownership of 50 percent or more of the ownership interests of such corporation
or other entity (by vote or value) or the possession, directly or indirectly, of
the power to direct or cause the direction of the management or policies of such
corporation or other entity, but at all times excluding Controlled and any
Controlled Affiliate.

     1.20 “Distributing Group” means the Affiliated Group, or similar group of
entities as defined under corresponding provisions of the laws of other
jurisdictions, of which Distributing is the common parent corporation, and any
corporation or other entity which may be, may have been or may become a member
of such group from time to time, but excluding any member of the Controlled
Group.

     1.21 “Distributing Indemnified Parties” has the meaning set forth in
Section 7.01.

     1.22 “Distributing Representation Letter” means the representation letter
provided by Distributing to Distributing’s outside tax counsel in connection
with the Tax Opinion substantially in the form attached hereto as Exhibit B.

     1.23 “Distributing Representative” means (i) any current or former officer
or director of Distributing or any Distributing Affiliate; (ii) any controlling
shareholder (within the meaning of section 1.355-7(h)(3) of the Treasury
Regulations) of Distributing; and (iii) any Person acting with the implicit or
explicit permission (within the meaning of section 1.355-7 of the Treasury
Regulations) of any of the foregoing; provided, that a Distributing
Representative shall not include (a) any Person who is treated as a Controlled
Representative under the definition of Controlled Representative, or (b) with
respect to actions taken on or after June 24, 2005, any Person who became an
employee of Controlled or a Controlled Affiliate following the Restructuring
Transactions that occurred on June 24, 2005 and who will serve as a director or
officer of Controlled or any Controlled Affiliate following the Distribution.

3



--------------------------------------------------------------------------------



 



     1.24 “Distributing Tax Package” has the meaning set forth in Section 2.05.

     1.25 “Distributing Taxes” has the meaning set forth in Section 7.02.

     1.26 “Distribution” has the meaning set forth in the Recitals to this
Agreement.

     1.27 “Distribution Agreement” has the meaning set forth in the Recitals to
this Agreement.

     1.28 “Distribution Date” means the date on which the Distribution is
effected.

     1.29 “Distribution Taxes” means any Taxes imposed on, or increase in Taxes
incurred by, Distributing or any Distributing Affiliate, and any Taxes of a
Distributing shareholder that are required to be paid or reimbursed by
Distributing or any Distributing Affiliate (without regard to whether such Taxes
are offset or reduced by any Tax Asset, Tax Item, or otherwise) resulting from
or arising in connection with (i) the failure of the Distribution to qualify as
a tax-free distribution under section 355 of the Code or corresponding
provisions of the laws of any other jurisdictions, or (ii) the failure of any
Restructuring Transaction that is intended to qualify as a tax-free liquidation
under section 332 of the Code, a transfer of property under section 351 of the
Code, a reorganization under section 368(a) of the Code and/or a tax-free
distribution under section 355 of the Code to so qualify, including in the case
of each of clause (i) and (ii) any Tax resulting from the application of section
355(d), section 355(e) or section 355(f) of the Code to any Restructuring
Transaction or the Distribution.

     1.30 “Expenses” means any and all expenses incurred in connection with
investigating, defending or asserting any claim, action, suit or proceeding
incident to any matter indemnified against hereunder (including court filing
fees, court costs, arbitration fees or costs, witness fees, and reasonable fees
and disbursements of legal counsel, investigators, expert witnesses,
consultants, accountants and other professionals).

     1.31 “Filing Party” has the meaning set forth in Section 8.02.

     1.32 “Final Determination” means the final resolution of liability for any
Tax for any taxable period, by or as a result of the first to occur of (i) a
decision, judgment, decree or other order by any court of competent jurisdiction
that is not subject to further judicial review (by appeal or otherwise) and has
become final; (ii) a final settlement with the IRS, a closing agreement or
accepted offer in compromise under Code sections 7121 or 7122, or a comparable
agreement under the laws of other jurisdictions, which resolves the entire Tax
liability for any taxable period; or (iii) any other final disposition,
including by reason of the expiration of the applicable statute of limitations
or any other event that the Parties agree in writing is a final and irrevocable
determination of the liability at issue.

     1.33 “Form 10” means the Form 10 filed by TreeHouse Foods, Inc. with the
Securities and Exchange Commission on June 14, 2005.

     1.34 “Historic Business” means the Mocha Mix/Second Nature business.

4



--------------------------------------------------------------------------------



 



     1.35 “Income Tax” means any income, franchise or similar Tax imposed on,
measured by or calculated with respect to net income or net profits.

     1.36 “Income Tax Return” means a Tax Return relating to or filed in
connection with any Income Tax.

     1.37 “Independent Firm” has the meaning set forth in Section 10.03.

     1.38 “Initial Ruling” means the private letter ruling dated April 29, 2005,
issued by the IRS with respect to the Restructuring Transactions and the
Distribution.

     1.39 “Initial Ruling Documents” means the request for the Initial Ruling
filed with the IRS on or about February 11, 2005, together with all supplemental
filings, additional information and other materials subsequently submitted in
connection therewith on behalf of Distributing, its subsidiaries and its
shareholders to the IRS, and all appendices and exhibits thereto. The Initial
Ruling Documents shall include the letter dated June 24, 2005 from Stephen
Wegener of Deloitte Tax LLP to Wayne Murray at the IRS regarding the Initial
Ruling.

     1.40 “IRS” means the United States Internal Revenue Service or any
successor thereto, including its agents, representatives, and attorneys.

     1.41 “Losses” means any and all losses, costs, obligations, liabilities,
settlement payments, awards, judgments, fines, penalties, damages, fees,
expenses, deficiencies, claims or other charges, absolute or contingent, matured
or unmatured, liquidated or unliquidated, accrued or unaccrued, known or unknown
(including, without limitation, the costs and expenses of any and all Tax
Proceedings, threatened Tax Proceedings, demands, assessments, judgments,
settlements and compromises relating thereto and attorneys’ fees and any and all
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any such matters).

     1.42 “LPS I” means Dean Specialty Intellectual Property Services, L.P., a
Delaware limited partnership and a Controlled Affiliate.

     1.43 “Non-Income Tax” means any Tax other than an Income Tax.

     1.44 “Non-Income Tax Return” means any Tax Return other than an Income Tax
Return.

     1.45 “Owed Party” has the meaning set forth in Section 8.04.

     1.46 “Owing Party” has the meaning set forth in Section 8.04.

     1.47 “Party” means Distributing, Controlled or a Controlled Affiliate.

     1.48 “Payment Period” has the meaning set forth in Section 8.04(e).

5



--------------------------------------------------------------------------------



 



     1.49 “Person” means any natural person, corporation, general partnership,
limited partnership, limited liability company, limited liability partnership,
proprietorship, trust, association, union, governmental authority or other
entity, enterprise, authority or organization.

     1.50 “Pickle” means Dean Pickle and Specialty Products Company, a Wisconsin
corporation.

     1.51 “Post-Distribution Period” means any taxable period (or the portion of
any Straddle Period) beginning after the Distribution Date.

     1.52 “Pre-Distribution Period” means any taxable period (or the portion of
any Straddle Period) ending on or before the Distribution Date.

     1.53 “Qualifying Compensatory Transfers” means issuances of Controlled
stock to Persons in connection with the performance of services that satisfy the
requirements of Safe Harbor VIII set forth in section 1.355-7(d)(8) of the
Treasury Regulations and grants of stock options and other forms of equity
compensation under Controlled’s 2005 Long-Term Stock Incentive Plan that, if
exercised or vested, respectively, would result in issuances of Controlled stock
that satisfy the requirements of Safe Harbor VIII set forth in section
1.355-7(d)(8) of the Treasury Regulations

     1.54 “Restricted Actions” has the meaning set forth in Section 4.05(a).

     1.55 “Restructuring Transactions” means the transactions undertaken prior
to and in connection with the Distribution to transfer the assets and
liabilities of the Transferred Businesses to Controlled and its subsidiaries and
to effect the Distribution, as described more fully in the Initial Ruling and
the Initial Ruling Documents.

     1.56 “Retained Assets” shall have the meaning set forth in the Distribution
Agreement.

     1.57 “Retained Business” shall have the meaning set forth in the
Distribution Agreement.

     1.58 “Ruling Documents” means the Initial Ruling Documents and any
Supplemental Ruling Documents.

     1.59 “Rulings” means the Initial Ruling and any Supplemental Rulings.

     1.60 “Sole Responsibility Item” means any Tax Item for which the non-Filing
Party has the entire economic liability under this Agreement.

     1.61 “Specialty Foods Holding” means Specialty Foods Holding Corp., a
Delaware corporation and a Controlled Affiliate.

     1.62 “Straddle Period” means any taxable period that begins before and ends
after the Distribution Date.

6



--------------------------------------------------------------------------------



 



     1.63 “Supplemental Ruling” means (1) any ruling issued or to be issued by
the IRS that relates to the Distribution other than the Initial Ruling, and
(2) any similar ruling issued by any other Taxing Authority addressing the
application of a provision of the Tax laws of another jurisdiction to the
Distribution.

     1.64 “Supplemental Ruling Documents” means (i) any request for a
Supplemental Ruling and any materials, appendices, exhibits or additional
information submitted or filed in connection therewith, and (2) any similar
filings submitted to any other Taxing Authority in connection with the
Distribution.

     1.65 “Taxes” means all federal, state, local or foreign taxes, charges,
fees, duties, levies, imposts or other assessments, including, but not limited
to, income, gross receipts, excise, property, sales, use, license, capital
stock, transfer, franchise, payroll, withholding, social security, value added
or other taxes, including any interest, penalties or additions to tax
attributable thereto, and a “Tax” shall mean any one of such Taxes.

     1.66 “Tax Asset” means any Tax Item that has accrued for Tax purposes, but
has not been used during the taxable period in which it has accrued, and that
could reduce a Tax in another taxable period, including a net operating loss,
net capital loss, investment tax credit, foreign tax credit, charitable
deduction or credit related to alternative minimum tax or any other Tax credit.

     1.67 “Tax Benefit” means a reduction in the Tax liability (or increase in
refund or credit) realized or received by a taxpayer (or of the Affiliated Group
of which it is a member) for any taxable period. Except as otherwise provided in
this Agreement, a Tax Benefit shall be deemed to have been realized or received
from a Tax Item in a taxable period only if and to the extent that the Tax
liability of the taxpayer (or of the Affiliated Group of which it is a member)
for such period, after taking into account the effect of the Tax Item on the Tax
liability of such taxpayer in the current period and all prior periods, is less
than it would have been had such Tax liability been determined without regard to
such Tax Item.

     1.68 “Tax Detriment” means an increase in the Tax liability (or reduction
in refund or credit) realized or received by a taxpayer (or of the Affiliated
Group of which it is a member) for any taxable period. Except as otherwise
provided in this Agreement, a Tax Detriment shall be deemed to have been
realized or received from a Tax Item in a taxable period only if and to the
extent that the Tax liability of the taxpayer (or of the Affiliated Group of
which it is a member) for such period, after taking into account the effect of
the Tax Item on the Tax liability of such taxpayer in the current period and all
prior periods, is more than it would have been had such Tax liability been
determined without regard to such Tax Item.

     1.69 “Tax Item” means any item of income, gain, loss, deduction, expense or
credit, or any other attribute or amount that may have the effect of increasing
or decreasing any Tax.

     1.70 “Tax Opinion” means the opinion rendered to Distributing and
Controlled by Distributing’s outside tax counsel with respect to the federal
income tax consequences of the Distribution.

7



--------------------------------------------------------------------------------



 



     1.71 “Tax Proceeding” means any audit, examination, investigation, action,
suit, claim, assessment or other administrative or judicial proceeding relating
to Taxes.

     1.72 “Tax Return” means any return, report, certificate, form or similar
statement or document (including any related or supporting information or
schedule attached thereto and any information return, amended tax return, claim
for refund or declaration of estimated Tax) required to be supplied to, or filed
with, a Taxing Authority in connection with the determination, assessment or
collection of any Tax or the administration of any laws, regulations or
administrative requirements relating to any Tax.

     1.73 “Taxing Authority” means any governmental authority or any
subdivision, agency, commission or authority thereof or any quasi-governmental
or private body having jurisdiction over the assessment, determination,
collection or imposition of any Tax (including the IRS).

     1.74 “Transferred Assets” has the meaning assigned to such term in the
Distribution Agreement.

     1.75 “Transferred Businesses” has the meaning assigned to such term in the
Distribution Agreement.

     1.76 “Transferred Business Records” has the meaning set forth in
Section 10.02(b).

     1.77 “Unqualified Opinion” means an unqualified opinion (except for
reliance on reasonable assumptions and representations) of a law firm.

Section 2. Preparation and Filing of Tax Returns.

     2.01 Distributing’s Responsibility. Distributing shall have sole and
exclusive responsibility for the preparation and filing of:

               (a) all Consolidated Returns and Combined Returns;

               (b) all Tax Returns required to be filed by or with respect to
Distributing and/or any Distributing Affiliate for any period;

               (c) all Income Tax Returns of LPS I for any taxable period ending
on or before the Distribution Date (whether due on, before, or after the
Distribution Date); and

               (d) all Tax Returns required to be filed by or with respect to
Controlled and/or any Controlled Affiliate that are due (taking into account any
valid extensions of the due date) on or before the Distribution Date.

     2.02 Controlled’s Responsibility. Controlled shall have sole and exclusive
responsibility for the preparation and filing of:

               (a) except as provided in Section 2.01(c), all Tax Returns due
(taking into account any valid extensions of the due date) after the
Distribution Date which are required to be

8



--------------------------------------------------------------------------------



 



filed by or with respect to, and which relate exclusively to Controlled,
Specialty Foods Holding and/or LPS I for any taxable period beginning before the
Distribution Date; and

               (b) all Tax Returns required to be filed by or with respect to
Controlled and/or any Controlled Affiliate for any taxable period beginning
after the Distribution Date.

     2.03 Agent. Subject to the other applicable provisions of this Agreement,
Controlled hereby irrevocably designates, and agrees to cause each Controlled
Affiliate to so designate, Distributing as its sole and exclusive agent and
attorney-in-fact to take such actions (including execution of documents) as
Distributing, in its sole discretion, may deem appropriate in any and all
matters (including Tax Proceedings) relating to any Consolidated Return or
Combined Return. Without limiting the foregoing, Distributing, Controlled, the
members of the Distributing Group and the members of the Controlled Group shall
file any and all consents, elections or other documents and take any other
actions necessary or appropriate to file any Consolidated Return or Combined
Return.

     2.04 Manner of Tax Return Preparation.

               (a) All Tax Returns shall be filed on a timely basis (taking into
account applicable extensions) by the Party responsible for filing such returns
under this Agreement.

               (b) Tax Returns prepared by Distributing under Section 2.01 that
relate to Taxes for which Controlled or any Controlled Affiliate is liable under
Section 3 shall be prepared in a manner consistent with past practice, unless
otherwise required by applicable law. Subject to the requirements of the
immediately preceding sentence and Section 4.02(c), Distributing shall have the
exclusive right with respect to any Tax Return for which it has filing
responsibility under Section 2.01 to determine the manner in which such Tax
Return shall be prepared and filed, including the elections, method of
accounting, positions, conventions and principles of taxation to be used and the
manner in which any Tax Item shall be reported. Distributing shall also have the
exclusive right with respect to any Tax Return for which it has filing
responsibility under Section 2.01 to determine (1) whether to retain outside
firms to prepare or review such Tax Returns, (2) whether any extensions shall be
requested, (3) whether any amended Tax Returns shall be filed, (4) whether any
claims for refund shall be made, and (5) whether any refunds shall be paid by
way of refund or credited against any liability for Tax; provided, that upon the
request of Controlled, Distributing will use reasonable efforts to file for and
obtain any material Tax refund to which Controlled is entitled pursuant to this
Agreement if (x) Distributing concludes, in its discretion, that filing for such
Tax refund will not adversely affect Distributing or any Distributing Affiliate,
(y) the refund claim relates solely to Taxes for which Controlled is responsible
under this Agreement, and (z) Controlled agrees to and does reimburse
Distributing for all expenses incurred in connection with the filing and
prosecution of such Tax refund claim.

               (c) Distributing shall determine, in a manner consistent with
past practice, whether to file any Tax Return for any taxable period beginning
before the Distribution Date on a consolidated, combined or unitary basis if the
filing of a consolidated, combined or unitary Tax Return for such period is
elective under applicable law. If there is no applicable past practice,
Distributing shall determine in its discretion whether to file such Tax Return
on a consolidated, combined, or unitary basis; provided, that Distributing shall
not file such a Tax Return on a

9



--------------------------------------------------------------------------------



 



consolidated, combined or unitary basis if the Tax Return relates exclusively to
Controlled and/or a Controlled Affiliate and the election to file on a
consolidated, combined or unitary basis would be binding on Controlled and/or a
Controlled Affiliate or otherwise could adversely affect Controlled or a
Controlled Affiliate for taxable periods beginning after the Distribution Date
without the prior written consent of Controlled, which consent shall not be
unreasonably withheld or delayed.

               (d) Tax Returns prepared by Controlled under Section 2.02 that
relate to Taxes for which Distributing is liable under Section 3 shall be
prepared in a manner consistent with past practice and the reporting of Tax
Items on Consolidated Returns or Combined Returns filed by Distributing, unless
otherwise required by applicable law. Neither Controlled nor any Controlled
Affiliate shall take any position on any Tax Return filed after the Distribution
Date or in any Tax Proceeding (i) that is inconsistent with a position taken on
a Tax Return filed by Distributing or a Distributing Affiliate with respect to
any taxable period beginning before the Distribution Date, or (ii) that could
reasonably be expected to adversely affect Distributing or any Distributing
Affiliate other than a position that is consistent with a position taken on a
Tax Return filed by Distributing or a Distributing Affiliate with respect to a
taxable period beginning before the Distribution Date or a position that is
required by applicable law.

               (e) Subject to the requirements of Section 2.04(d) and
Section 4.02(b), Controlled shall have the exclusive right with respect to any
Tax Return for which it has filing responsibility under Section 2.02 to
determine the manner in which such Tax Return shall be prepared and filed,
including the elections, method of accounting, positions, conventions and
principles of taxation to be used and the manner in which any Tax Item shall be
reported. Controlled shall also have the exclusive right with respect to any Tax
Return for which it has filing responsibility under Section 2.02 to determine
(1) whether to retain outside firms to prepare or review such Tax Returns, (2)
whether any extensions shall be requested, (3) whether any amended Tax Returns
shall be filed, (4) whether any claims for refund shall be made, and (5) whether
any refunds shall be paid by way of refund or credited against any liability for
Tax; provided, that upon the request of Distributing, Controlled will use
reasonable efforts to file for and obtain any material Tax refund to which
Distributing is entitled pursuant to this Agreement if (x) Controlled concludes,
in its discretion, that filing for such Tax refund will not adversely affect
Controlled or any Controlled Affiliate, (y) the refund claim relates solely to
Taxes for which Distributing is responsible under this Agreement, and
(z) Distributing agrees to and does reimburse Controlled for all expenses
incurred in connection with the filing and prosecution of such Tax refund claim.

2.05 Preparation of Tax Package and Other Information.

               (a) Controlled shall provide to Distributing in a format
determined by Distributing and consistent with existing practices of
Distributing’s Affiliated Group all information requested by Distributing to
prepare the Tax Returns required to be prepared by Distributing pursuant to
Section 2.01 (the “Distributing Tax Package”). The Distributing Tax Package with
respect to any taxable year shall be provided by Controlled to Distributing on a
basis consistent with current practices of Distributing’s Affiliated Group no
later than ninety (90) days following the end of such taxable year. Controlled
shall also timely provide to Distributing information required by Distributing
to determine estimated Tax payments, current federal

10



--------------------------------------------------------------------------------



 



taxable income, current and deferred tax liabilities, tax reserve items, and any
other information reasonably requested by Distributing in a form reasonably
requested by Distributing.

               (b) Distributing shall timely provide to Controlled all
information reasonably requested by Controlled to prepare Tax Returns required
to be prepared by Controlled pursuant to Section 2.02 or to comply with the
requirements of Section 6.01 in a form reasonably requested by Controlled.

Section 3. Liability for Taxes.

     3.01 Controlled’s Liability for Taxes. Controlled and each Controlled
Affiliate shall be jointly and severally liable for the following Taxes:

               (a) all Non-Income Taxes of Controlled or any Controlled
Affiliate, or that relate or are attributable to the Transferred Businesses or
the Transferred Assets, for any period; and

               (b) all Income Taxes of Controlled or any Controlled Affiliate,
or that relate or are attributable to the Transferred Businesses or the
Transferred Assets, for any Post-Distribution Period.

     3.02 Distributing’s Liability for Taxes. Except with respect to Taxes for
which Controlled and/or the Controlled Affiliates are liable pursuant to
Section 3.01, Section 3.05, Section 4 or otherwise under this Agreement,
Distributing shall be liable for the following Taxes:

               (a) all Income Taxes reported or required to be reported on the
Consolidated Returns and Combined Returns;

               (b) all Income Taxes not described in Section 3.02(a) of
Controlled or any Controlled Affiliate, or that relate or are attributable to
the Transferred Businesses or the Transferred Assets, for any Pre-Distribution
Period;

               (c) all Income Taxes not described in Section 3.02(a) of
Distributing or any Distributing Affiliate, or that relate or are attributable
to the Retained Business or the Retained Assets, for any Post-Distribution
Period; and

               (d) all Non-Income Taxes of Distributing or any Distributing
Affiliate that relate or are attributable to the Retained Business or the
Retained Assets for any period.

     3.03 Tax Refunds.

               (a) Controlled and the Controlled Affiliates shall be entitled to
all refunds of Taxes for which they are responsible under Section 3.01.

               (b) Distributing and the Distributing Affiliates shall be
entitled to all refunds of Taxes for which Distributing is responsible under
Section 3.02.

     3.04 [Intentionally Omitted.]

11



--------------------------------------------------------------------------------



 



     3.05 Transaction Taxes. Controlled and each Controlled Affiliate shall be
jointly and severally liable for, and shall indemnify and hold harmless
Distributing and each Distributing Affiliate from and against, any Taxes
incurred as a result of (a) the distribution by DIPS LP as part of the
Restructuring Transactions of a 99.9 percent limited partnership interest in LPS
I to Pickle, (b) the distribution by DIPS LP as part of the Restructuring
Transactions of a 0.1 percent general partner interest in LPS I to Pickle and
(c) the taking into account of “intercompany items” resulting from the
transactions described in clauses (a) and (b) pursuant to Section 1.1502-13 of
the Treasury Regulations because of and in connection with the Distribution;
provided, that Controlled’s liability under this Section 3.05 shall be limited
to $20,000,000.

     3.06 Payment of Tax Liability. If one Party is liable or responsible for
Taxes under this Agreement with respect to Tax Returns which another Party is
responsible for preparing and filing, or with respect to Taxes that are paid by
another Party, then the liable or responsible Party shall pay the Taxes or
reimburse the other Party for such Taxes pursuant to Section 8 of this
Agreement.

     3.07 Carrybacks. If a Tax Return of Controlled, a Controlled Affiliate or
the Controlled Group with respect to a taxable period beginning after the
Distribution Date reflects a Tax Asset, such Tax Asset may not be carried back
to a Consolidated Return, Combined Return or any other Income Tax Return of
Distributing or any Distributing Affiliate.

     3.08 Allocation of Tax Items.

               (a) All determinations (whether for purposes of preparing Tax
Returns or for purposes of determining a Party’s responsibility for Taxes under
this Agreement) regarding the allocation of Tax Items to Pre-Distribution
Periods and Post-Distribution Periods (including allocations between the portion
of a Straddle Period that is a Pre-Distribution Period and the portion of a
Straddle Period that is a Post-Distribution Period) shall be made pursuant to
the principles of section 1.1502-76(b) of the Treasury Regulations or of a
corresponding provision under the laws of other jurisdictions; provided, that no
election shall be made under section 1.1502-76(b)(2)(ii) of the Treasury
Regulations (relating to ratable allocations of a year’s items). Any such
allocation of Income Tax Items shall initially be made by Distributing. To the
extent that Controlled disagrees with such determination, the dispute shall be
resolved pursuant to the provisions of Section 10.03.

               (b) For purposes of determining the Parties’ respective
responsibilities for Non-Income Taxes under this Agreement, the determination of
whether and to what extent Non-Income Taxes relate or are attributable to the
Transferred Assets or the Transferred Businesses, or to the Retained Assets or
the Retained Business, shall initially be made by the Party preparing the
relevant Non-Income Tax Return. If the other Party disagrees with such
determination, the disagreement shall be resolved pursuant to the provisions of
Section 10.03.

               (c) The allocation of earnings and profits between Distributing
and Controlled shall be determined pursuant to section 312(h) of the Code and
the Treasury Regulations thereunder. Such determination shall be initially made
by Distributing on or before October 15, 2006, and timely provided to Controlled
(with any necessary supporting material). To the extent Controlled disagrees
with such determination, the dispute shall be resolved pursuant to the

12



--------------------------------------------------------------------------------



 



provisions of Section 10.03. Other Tax attributes shall be allocated between
Distributing and Controlled in the manner provided by law.

               (d) Neither Controlled nor any Controlled Affiliate shall take
any action on the Distribution Date (or, if earlier, after receiving Transferred
Assets) other than in the ordinary course of business, except for actions
undertaken in connection with the Restructuring Transactions and the
Distribution that are described in the Initial Ruling, the Initial Ruling
Documents, the Distribution Agreement and/or the Form 10.

Section 4. Distribution Taxes.

     4.01 Representations.

               (a) Except for matters described on Schedule 4.01, Controlled
represents that none of Controlled, the Controlled Affiliates, or the Controlled
Representatives has entered into or is aware of any agreement, understanding,
arrangement, substantial negotiations or discussions within two years before the
Distribution Date with respect to (i) any issuance, redemption, or acquisition
of stock of Controlled or any Controlled Affiliate, other than as described in
the Initial Ruling, issuances of Controlled stock, stock options and restricted
stock units to New Management and Gregg Engles described in the Form 10, and
Qualifying Compensatory Transfers; (ii) any merger or consolidation of
Controlled or any Controlled Affiliate with any Person other than as described
in the Initial Ruling; (iii) any acquisition by Controlled or any Controlled
Affiliate of any Person or of all or substantially all of the assets of any
Person following the Distribution (other than Bay Valley’s acquisition of assets
from Controlled following the Distribution); (iv) the acquisition of all or
substantially all of the assets of Controlled or any Controlled Affiliate or any
of the Transferred Businesses by any Person (other than the acquisition of the
Transferred Businesses by Controlled and the Controlled Affiliates as part of
the Restructuring Transactions and Bay Valley’s acquisition of assets from
Controlled following the Distribution); or (v) any other transaction or event
that could, alone or in combination with other transactions or events that any
of Controlled, the Controlled Affiliates or the Controlled Representatives has
entered into any agreement, understanding, negotiations or discussions with
respect to (or of which any of them is aware), cause section 355(e) of the Code
to apply to the Distribution. Controlled represents that Bay Valley is and will
remain wholly-owned by Controlled and disregarded as an entity separate from
Controlled for federal tax purposes.

               (b) Except for matters described on Schedule 4.01, Distributing
represents that none of Distributing, the Distributing Affiliates or the
Distributing Representatives has entered into or is aware of any agreement,
understanding, arrangement, substantial negotiations or discussions within two
years before the Distribution Date with respect to (i) the issuance, redemption,
or acquisition of stock of Controlled or any Controlled Affiliate, other than as
described in the Initial Ruling, issuances of Controlled stock, stock options
and restricted stock units to New Management and Gregg Engles described in the
Form 10, and Qualifying Compensatory Transfers; (ii) any merger of Controlled or
any Controlled Affiliate with any Person other than as described in the Initial
Ruling; (iii) the acquisition by Controlled or any Controlled Affiliate of any
Person or of all or substantially all of the assets of any Person following the
Distribution (other than Bay Valley’s acquisition of assets from Controlled

13



--------------------------------------------------------------------------------



 



following the Distribution); (iv) the acquisition of all or substantially all of
the assets of Controlled or any Controlled Affiliate or any of the Transferred
Businesses by any Person (other than the acquisition of the Transferred
Businesses by Controlled and the Controlled Affiliates as part of the
Restructuring Transactions and Bay Valley’s acquisition of assets from
Controlled following the Distribution); or (v) any other transaction or event
involving the stock or assets of Controlled that could, alone or in combination
with other transactions and events that Distributing, any Distributing Affiliate
or any Distributing Representative has entered into any agreement,
understanding, arrangement, negotiations or discussions with respect to (or of
which any of them is aware), cause section 355(e) of the Code to apply to the
Distribution.

               (c) Distributing represents that none of Distributing, the
Distributing Affiliates or the Distributing Representatives has entered into an
agreement, understanding, or arrangement with any Person pursuant to substantial
negotiations or discussions described in item 1 on Schedule 4.01 which will
obligate Controlled, any Controlled Affiliate, or any Controlled shareholder to
(i) issue, redeem, or dispose of stock of Controlled or any Controlled Affiliate
following the Distribution; (ii) merge Controlled or any Controlled Affiliate
with any other Person following the Distribution; (iii) acquire another Person
or all or substantially all of the assets of any other Person following the
Distribution (other than Bay Valley’s acquisition of assets from Controlled
following the Distribution); or (iv) sell or otherwise dispose of all or
substantially all of the assets of Controlled or any Controlled Affiliate or any
of the Transferred Businesses following the Distribution (other than transfers
of assets from Controlled to Bay Valley following the Distribution).

     4.02 Actions Inconsistent with Rulings or Tax Opinion.

               (a) Controlled represents that none of Controlled, the Controlled
Affiliates or the Controlled Representatives has taken any action that is
inconsistent with the Initial Ruling, or any information, covenant or
representation contained in the Initial Ruling Documents. Distributing
represents that none of Distributing, the Distributing Affiliates or the
Distributing Representatives has taken any action that is inconsistent with the
Initial Ruling, or any information, covenant or representation contained in the
Initial Ruling Documents.

               (b) Unless otherwise required by a Final Determination,
Controlled agrees that it will not take or fail to take, or cause or permit any
Controlled Affiliate to take or fail to take, any action, including a position
on any Tax Return or in any Tax Proceeding, that would be inconsistent with
(1) any representation in this Agreement, (2) the Initial Ruling, or any
information, covenant or representation contained in the Initial Ruling
Documents, (3) the Tax Opinion or any representation made in the Controlled
Representation Letter or (4) the tax treatment of the Distribution as tax-free
under section 355 of the Code.

               (c) Unless otherwise required by a Final Determination,
Distributing agrees that it will not take or fail to take, or cause or permit
any Distributing Affiliate to take or fail to take, any action, including a
position on any Tax Return or in any Tax Proceeding, that would be inconsistent
with (1) any representation in this Agreement, (2) the Initial Ruling, or any
information, covenant or representation contained in the Initial Ruling
Documents, (3) the Tax Opinion or any representation made in the Distributing
Representation Letter, or (4) the tax treatment of the Distribution as tax-free
under section 355 of the Code.

14



--------------------------------------------------------------------------------



 



4.03 Liability.

               (a) Controlled and each Controlled Affiliate shall be jointly and
severally liable for, and shall pay and indemnify and hold harmless Distributing
and each Distributing Affiliate from and against, any Distribution Taxes to the
extent that such Distribution Taxes are attributable to, caused by or result
from one or more of the following:

                    (i) any action or omission by Controlled or any Controlled
Affiliate after the Distribution;

                    (ii) any event or transaction after the Distribution that
involves the stock, assets and/or business of Controlled or any Controlled
Affiliate, whether or not such event or transaction is the result of direct
action of, or within the control of, Controlled or any Controlled Affiliate,
including without limitation any acquisition of any stock or assets of
Controlled or any Controlled Affiliate by one or more other Persons;

                    (iii) any breach or inaccuracy of any representation in the
Controlled Representation Letter;

                    (iv) any breach of any representation or covenant of
Controlled set forth in, or made pursuant to, this Agreement or the Distribution
Agreement; or

                    (v) any action described in Section 4.04(a) below,
regardless of whether such action is permitted pursuant to Section 4.04(b) or
Section 4.05 below.

               (b) Distributing shall be liable for, and shall pay and indemnify
and hold harmless Controlled and each Controlled Affiliate from and against, any
Distribution Taxes to the extent such Distribution Taxes are attributable to,
caused by or result from one or more of the following:

                    (i) any action or omission by Distributing or any
Distributing Affiliate after the Distribution;

                    (ii) any event or transaction after the Distribution that
involves the stock, assets and/or business of Distributing or any Distributing
Affiliate, whether or not such event or transaction is the result of direct
action of, or within the control of, Distributing or any Distributing Affiliate,
including without limitation any acquisition of any stock or assets of
Distributing or any Distributing Affiliate by one or more other Persons;

                    (iii) any breach or inaccuracy of any representation in the
Distributing Representation Letter; provided, that in determining whether there
is a breach or inaccuracy of a representation in the Distributing Representation
Letter for purposes of this Section 4.03(b)(iii), the term “Distributing
Representative” as used in the Distributing Representation Letter shall not
include (a) any Person treated as a Controlled Representative hereunder pursuant
to the definition of Controlled Representative, or (b) with respect to actions
taken on or after June 24, 2005, any Person who became an employee of Controlled
or a Controlled Affiliate following the Restructuring Transactions that occurred
on June 24,

15



--------------------------------------------------------------------------------



 



2005 and who will serve as a director or officer of Controlled or any Controlled
Affiliate following the Distribution;

                    (iv) any breach of any representation or covenant of
Distributing set forth in, or made pursuant to, this Agreement or the
Distribution Agreement;

                    (v) any omission in the information provided by Distributing
to the IRS in the Initial Ruling Documents; or

                    (vi) any failure to execute Steps 1 through 31 of the
Transactions (as such term is defined in the Initial Ruling) in the manner
described in the Initial Ruling.

               (c) Notwithstanding the provisions of Section 4.03(a) and
Section 4.03(b), but subject to Section 4.03(d), Distributing shall be liable
for 50 percent, and Controlled and each Controlled Affiliate shall be jointly
and severally liable for 50 percent, of any Distribution Taxes to the extent
such Distribution Taxes are attributable to, caused by or result from:

                    (i) any adoption, amendment or change of any law, rule or
regulation after the date of this Agreement, or any change in the interpretation
or application of any existing law, rule, or regulation as reflected in any
judicial decision or any ruling, notice or other administrative determination or
announcement by a Taxing Authority after the date of this Agreement; or

                    (ii) any breach of a representation that is included or
incorporated by reference in each of the Distributing Representation Letter and
the Controlled Representation Letter, or that is made by each of Distributing
and Controlled under the terms of this Agreement or the Distribution Agreement.

               (d) In determining the Parties’ liability for Distribution Taxes
pursuant to this Section 4.03, the following rules shall apply:

                    (i) If Controlled and the Controlled Affiliates are liable
for Distribution Taxes pursuant to Section 4.03(a)(i), Section 4.03(a)(ii) or
Section 4.03(a)(v), Controlled and the Controlled Affiliates shall be
exclusively liable for such Distribution Taxes regardless of whether
Distributing could be treated as liable for all or a portion of those
Distribution Taxes pursuant to Section 4.03(b)(iii), Section 4.03(b)(iv),
Section 4.03(b)(v) or Section 4.03(c)(ii); provided, that this
Section 4.03(d)(i) shall not apply to, and Distributing shall be exclusively
responsible for, Distribution Taxes that result from or are attributable to a
breach of the representation set forth in Section 4.01(c).

                    (ii) If Distributing is liable for Distribution Taxes
pursuant to Section 4.03(b)(i) or Section 4.03(b)(ii), Distributing shall be
exclusively liable for such Distribution Taxes regardless of whether Controlled
and the Controlled Affiliates could be treated as liable for all or a portion of
those Distribution Taxes pursuant to Section 4.03(a)(iii), Section 4.03(a)(iv)
or Section 4.03(c)(ii).

                    (iii) Distributing shall not be liable under
Section 4.03(b)(iii), Section 4.03(b)(iv) or Section 4.03(c)(ii) for
Distribution Taxes attributable to a breach of any representation made “to the
best knowledge of Distributing” or with a similar

16



--------------------------------------------------------------------------------



 



qualification to the extent that (A) the representation relates to Controlled or
any Controlled Affiliate, or actions, plans or intentions of Controlled, any
Controlled Affiliate or any Controlled Representative, and (B) Controlled has
made the same or a substantially similar representation in this Agreement or the
Controlled Representation Letter without a “to the best knowledge of Controlled”
or similar qualification.

                    (iv) Controlled shall not be liable under
Section 4.03(a)(iii), Section 4.03(a)(iv) or Section 4.03(c)(ii) for
Distribution Taxes attributable to a breach of a representation made “to the
best knowledge of Controlled” or with a similar qualification to the extent that
the representation relates to Distributing, any Distributing Affiliate, or any
Distributing Representative or actions, plans or intentions of Distributing, any
Distributing Affiliate, or any Distributing Representative.

                    (v) Controlled shall not be liable under
Section 4.03(a)(iii) or Section 4.03(c)(ii) for Distribution Taxes attributable
to a breach of representation 1 or representation 3 in the Controlled
Representation Letter; provided, that this Section 4.03(d)(v) shall not affect
Controlled’s liability for Distribution Taxes with respect to a breach of any
other representation in the Controlled Representation Letter or otherwise under
this Agreement.

                    (vi) Distributing shall not be liable under
Section 4.03(b)(iii) or Section 4.03(c)(ii) for Distribution Taxes resulting
from or attributable to a breach of representation 2 in the Distributing
Representation Letter unless the breach is of an underlying representation in
the Initial Ruling or the Initial Ruling Documents that (A) is also included in
the same or substantially similar form on Schedule A to the Controlled
Representation Letter, in which case the Parties’ liabilities for the resulting
Distribution Taxes shall be as described in Section 4.03(c); or (B) relates
solely to Distributing or a Distributing Affiliate (and not to Controlled or any
Controlled Affiliate, or to any actions, plans or intentions of Controlled or
any Controlled Affiliate).

     4.04 Covenants.

               (a) Controlled agrees that, until the day after the second
anniversary of the Distribution, Controlled will not and will cause each of the
Controlled Affiliates not to:

                    (i) sell, exchange, distribute or otherwise transfer to any
entity that does not file a U.S. federal consolidated income tax return with
Controlled any of the assets of Controlled or any Controlled Affiliate (other
than sales or transfers of assets in the ordinary course of business), or any
stock or other equity interest in any Controlled Affiliate, if such transaction
would result in the disposition (individually or in the aggregate) of assets,
stock or other equity interests having an aggregate fair market value (as
measured as of the date of the respective sale, exchange, distribution or other
transfer) of more than 40% of the fair market value of the net assets of the
Controlled Group;

                    (ii) liquidate Controlled or merge Controlled or any
Controlled Affiliate with any Person (without regard to which Party is the
surviving entity);

17



--------------------------------------------------------------------------------



 



provided, that this Section 4.04(a)(ii) shall not apply to (1) a merger of any
Controlled Affiliate into Controlled or another Controlled Affiliate in cases in
which the Controlled Affiliate(s) involved in the merger file a U.S. federal
consolidated income tax return with Controlled, (2) a merger of another Person
into Controlled or any Controlled Affiliate to effect the acquisition of all of
the assets of such other Person if none of the consideration provided by
Controlled or any Controlled Affiliate is a Controlled Equity Interest, and
(3) a merger of a subsidiary of Controlled with and into another Person to
effect the acquisition by Controlled of all of the stock or other equity
interests of such other Person if none of the consideration provided to owners
of stock or other equity interests in such other Person in connection with the
merger is a Controlled Equity Interest;

                    (iii) discontinue the active conduct of the Historic
Business or sell, exchange, or transfer the Historic Business or the assets used
therein to any Person, other than (A) transfers of assets in the ordinary course
of the Historic Business and (B) transfers to Bay Valley;

                    (iv) redeem, purchase or otherwise acquire any of
Controlled’s outstanding stock other than through stock purchases meeting the
requirements of section 4.05(1)(b) of Rev. Proc. 96-30 (as in effect prior to
its modification by Rev. Proc. 2003-48) (and as may be modified or amended from
time to time);

                    (v) issue any stock (including, without limitation,
restricted stock) or other equity interests (including, without limitation,
stock options) in Controlled, except (A) as described in the Initial Ruling and
(B) for issuances of stock meeting the requirements of Safe Harbor VIII as set
forth in Treasury Regulations section 1.355-7(d)(8);

                    (vi) enter into any agreement for, facilitate or otherwise
participate in the sale or other disposition by any Person other than Controlled
of Controlled stock or any other equity interest in Controlled;

                    (vii) take or fail to take any action inconsistent with the
information, representations or covenants included in the Rulings or the Ruling
Documents or the representations made by Controlled in the Controlled
Representation Letter;

                    (viii) enter into, or permit any of their directors,
officers, controlling shareholders (within the meaning of section 1.355-7(h)(3)
of the Treasury Regulations) or any Person with the implicit or explicit
permission (within the meaning of section 1.355-7 of the Treasury Regulations)
of any of the foregoing to enter into, any agreement, understanding, arrangement
or negotiations concerning any transaction involving any acquisition of the
stock of Controlled or any Controlled Affiliate, or any non-ordinary course
acquisition of the assets of Controlled or any Controlled Affiliate, in each
case, by any Person identified in item 1 on Schedule 4.01 or any Person bearing
a relationship to a Person so listed that could cause such transaction to be
treated as a “similar acquisition” within the meaning of section 1.355-7(h)(12)
of the Treasury Regulations; or

18



--------------------------------------------------------------------------------



 



                    (ix) cause or permit Bay Valley to be treated as other than
an entity that is wholly-owned by Controlled and disregarded as an entity
separate from Controlled for federal tax purposes.

For purposes of Section 4.04(a)(i) and 4.04(a)(ii)(1), an entity that is and
will remain wholly-owned (for U.S. federal income tax purposes) by Controlled or
a Controlled Affiliate that files a U.S. federal consolidated income tax return
with Controlled, and disregarded for U.S. federal income tax purposes as an
entity separate from Controlled or such a Controlled Affiliate, will be treated
as filing a U.S. federal consolidated income tax return with Controlled.

               (b) Notwithstanding Section 4.04(a), Controlled may take an
action described in Section 4.04(a)(ii), (iv), (v) or (vi) if all of the
following conditions are satisfied:

                    (i) Following the proposed action, one or more Persons will
not have acquired and will not have the right to acquire, directly or
indirectly, more than 40 percent (by vote or value) of the outstanding stock of
Controlled (determined immediately following such action) taking into account
all issuances, redemptions or other acquisitions of stock of Controlled and any
asset acquisition treated as an acquisition of stock of Controlled under section
355(e)(3)(B) (and any agreements with respect to any such issuances, redemptions
or acquisitions), and assuming the exercise or conversion of all options,
warrants or similar exercisable or convertible securities and the closing of all
relevant agreements, from the date two years prior to the Distribution to the
date immediately following the proposed action and any other transaction which
is part of a plan or series of related transactions that includes the
Distribution within the meaning of section 355(e) of the Code;

                    (ii) If the proposed action is a merger involving
Controlled, Controlled will be the surviving entity; and

                    (iii) At least seven (7) days prior to entering into any
agreement contemplating an action that is intended to qualify under this
Section 4.04(b), Controlled provides to Distributing a description of the
relevant facts and a certification signed by an authorized officer of Controlled
attesting that, after an investigation of the facts and receiving advice
concerning the applicable law, Controlled finds and represents to Distributing
that the requirements of clauses (i) and (ii) are satisfied and will be
satisfied as of the time the proposed action occurs.

     4.05 Exceptions to Covenants.

               (a) Controlled and the Controlled Affiliates may take actions
inconsistent with the covenants contained in Section 4.04(a) (and not permitted
under Section 4.04(b)) (“Restricted Actions”) if prior to taking such actions:

                    (i) Distributing consents in writing to the Restricted
Actions, such consent to be determined by Distributing in its sole discretion
taking into account solely the preservation of the tax-free status of the
Distribution and the tax treatment of the Restructuring Transactions;

19



--------------------------------------------------------------------------------



 



                    (ii) Distributing, at the request of Controlled, obtains a
Supplemental Ruling from the IRS in form and substance reasonably satisfactory
to Distributing that the Restricted Actions will not result in the Distribution
being taxable to Distributing or Distributing’s shareholders and will not
adversely affect the Tax treatment of the Restructuring Transactions; provided,
that Distributing shall not be obligated to request such a ruling if it
determines in good faith that such request could have an adverse effect on
Distributing or any Distributing Affiliate or Distributing’s shareholders; or

                    (iii) Controlled has delivered to Distributing an
Unqualified Opinion in form and substance reasonably satisfactory to
Distributing from counsel selected by Controlled and reasonably acceptable to
Distributing that the Restricted Actions will not result in the Distribution
being taxable to Distributing or Distributing’s shareholders and will not
adversely affect the Tax treatment of the Restructuring Transactions.

               (b) Controlled and the Controlled Affiliates will be jointly and
severally liable for, and shall indemnify and hold harmless Distributing and
each of the Distributing Affiliates from and against, any Taxes resulting from
or attributable to any Restricted Action (even if such Restricted Action is
permitted pursuant to Section 4.04(b) or this Section 4.05); provided, that
notwithstanding Section 4.03(a)(v) and this Section 4.05(b), neither Controlled
nor any Controlled Affiliate shall be liable for Taxes resulting from a
Restricted Action to the extent that such Taxes result from a breach of any
representation, warranty or covenant made by Distributing or any Distributing
Affiliate as part of obtaining a Supplemental Ruling or an Unqualified Opinion.

     4.06 Notice of Specified Transactions. Not less than seven (7) business
days prior to entering into any oral or written contract or agreement, and not
more than five (5) days after it first becomes aware of any negotiations, plans
or intentions (regardless of whether it is a Party to such negotiations, plans
or intentions), regarding any of the transactions described in Section 4.04(a)
of this Agreement, Controlled shall provide written notice to Distributing of
its intent to engage in such transaction or of the negotiations, plans or
intentions of which it becomes aware, as the case may be.

     4.07 Private Letter Rulings.

               (a) Distributing represents that it has provided Controlled with
accurate and complete copies of the Initial Ruling and all Initial Ruling
Documents submitted on or prior to the date hereof.

               (b) If Controlled requests that Distributing seek a Supplemental
Ruling under Section 4.05(a)(ii) or otherwise, Distributing shall cooperate with
Controlled to seek to obtain, in a timely manner, such a Supplemental Ruling
(including by making representations reasonably requested by Controlled or the
relevant Taxing Authority regarding Distributing and Distributing Affiliates, if
such representations are true, correct and complete); provided, that
Distributing shall not be obligated to request such a ruling if it determines in
good faith that such request could have an adverse effect on Distributing or any
Distributing Affiliate or Distributing’s shareholders. If Controlled requests
that Distributing seek a Supplemental Ruling under Section

20



--------------------------------------------------------------------------------



 



4.05(a)(ii) or otherwise, Controlled shall reimburse Distributing for all
reasonable out-of-pocket costs and expenses incurred by Distributing or any
Distributing Affiliate in connection with seeking and/or obtaining a
Supplemental Ruling.

               (c) Distributing shall have the right to seek a Supplemental
Ruling in its sole and absolute discretion. Controlled and the other Controlled
Affiliates shall cooperate with Distributing and take any and all actions
reasonably requested by Distributing in connection with seeking and obtaining
such a Supplemental Ruling (including making representations reasonably
requested by Distributing or the relevant Taxing Authority regarding Controlled
and the Controlled Affiliates, if such representations are true, correct and
complete); provided, that if Distributing seeks a Supplemental Ruling that was
not requested by Controlled (whether pursuant to Section 4.05(a)(ii) or
otherwise), Distributing shall reimburse Controlled for all reasonable
out-of-pocket costs and expenses that Controlled or any Controlled Affiliate
incurs in connection with seeking and/or obtaining such Supplemental Ruling.

               (d) If Distributing requests a Supplemental Ruling or other
guidance after the date of this Agreement, (1) Distributing shall keep
Controlled informed in a timely manner of all material actions taken or proposed
to be taken by Distributing in connection therewith; and (2) Distributing shall
(A) reasonably in advance of the submission of any Supplemental Ruling Documents
to the Taxing Authority provide Controlled with a draft copy thereof,
(B) consult in good faith with and reasonably consider Controlled’s comments on
such draft copy, and (C) provide Controlled with an accurate and complete copy
of the Supplemental Ruling and Supplemental Ruling Documents.

               (e) In no event shall Distributing be required to file any
Supplemental Ruling Documents unless Controlled represents in writing that
(1) it has read the Supplemental Ruling Documents and (2) all information,
representations and covenants, if any, relating to Controlled (or any Controlled
Affiliate) contained in the Supplemental Ruling Documents are true, correct and
complete. With respect to any Supplemental Ruling Documents to be filed with a
Taxing Authority by Distributing after the date of this Agreement that include
representations, covenants or information regarding Controlled and/or any
Controlled Affiliate, Controlled shall as promptly as practicable, and in any
event within five (5) business days of receipt of a draft of such Supplemental
Ruling Documents from Distributing, provide Distributing written notice which
shall either (i) state that Controlled agrees that the representations,
covenants and information regarding Controlled and the Controlled Affiliates
contained in such Supplemental Ruling Documents are true, correct and complete;
(ii) state that certain representations, covenants or information regarding
Controlled and the Controlled Affiliates contained in such Supplemental Ruling
Documents are inaccurate and provide proposed revisions and/or corrected
information that, if incorporated by Distributing in the Supplemental Ruling
Documents in the manner suggested by Controlled will cause such representations,
covenants or information to be true, correct and complete, and Controlled will
be deemed to have agreed to such representations, covenants or information as so
revised; or (iii) advise Distributing that, because of the complexity of the
covenants, representations or information regarding Controlled and the
Controlled Affiliates, or the unavailability to Controlled of certain
information, Controlled in good faith reasonably requires an additional number
of business days to respond and that Controlled will respond in accordance with
either clause (i) or (ii) above within such additional business days.
Notwithstanding clause (iii) of the immediately preceding sentence, if

21



--------------------------------------------------------------------------------



 



Distributing notifies Controlled that Distributing would like to provide the
Supplemental Ruling Documents to the IRS or other Taxing Authority more quickly
than the time allotted in clause (iii), then Controlled will use best efforts to
perform actions to satisfy Distributing’s request to expedite its response.

               (f) Neither Controlled nor any Controlled Affiliate shall seek
any guidance (whether written or oral) from the IRS or any other Taxing
Authority concerning the Distribution except pursuant to the provisions of this
Agreement regarding Supplemental Rulings.

               (g) To the extent that Controlled elects to obtain an Unqualified
Tax Opinion for purposes of Section 4.05(a)(iii) regarding Restricted Actions,
Distributing shall cooperate in good faith with Controlled’s efforts to timely
obtain such an opinion, including providing to Controlled any information in
Distributing or Distributing Affiliates’ control that is reasonably necessary to
issue such opinion and executing representation letters as to matters relating
to Distributing and the Distributing Affiliates if (i) such representation
letters are in form and substance reasonably acceptable to Distributing, and
(ii) Distributing agrees that the information and representations contained
therein are true, correct and complete. Controlled shall reimburse Distributing
for all reasonable out-of-pocket costs and expenses incurred by Distributing or
any Distributing Affiliate in connection with an Unqualified Opinion sought or
obtained by Controlled, including out-of-pocket costs and expenses incurred by
Distributing in connection with its review of the opinion and any
representations proposed to be made by Distributing.

               (h) To the extent that a Supplemental Ruling or Unqualified Tax
Opinion is obtained in accordance with this Section 4, Controlled and each
Controlled Affiliate and Distributing shall not take or fail to take (and
Distributing shall not allow any Distributing Affiliate to take or fail to take)
any action (including in each case any position on any Tax Return) that is
inconsistent with the Supplemental Ruling or the Unqualified Tax Opinion or any
information, representation, or covenant provided by such Party in connection
with the Supplemental Ruling Documents or in connection with obtaining the
Unqualified Tax Opinion, in each case, unless otherwise required by a Final
Determination.

Section 5. Stock Options.

     5.01 Distributing shall be entitled to claim on its Tax Returns any Tax
deduction attributable to the exercise of an option to purchase Distributing
stock, and neither Controlled nor any Controlled Affiliate shall attempt to
claim any such Tax deduction. Distributing shall withhold applicable Taxes and
satisfy applicable Tax reporting requirements with respect to the exercise of
options to purchase Distributing stock.

     5.02 Controlled shall be entitled to claim on its Tax Returns any Tax
deduction attributable to the exercise of an option to purchase Controlled
stock, and neither Distributing nor any Distributing Affiliate shall attempt to
claim any such Tax deduction. Controlled shall withhold applicable Taxes and
satisfy applicable Tax reporting requirements with respect to the exercise of
options to purchase Controlled stock.

     5.03 To the extent that any Tax deduction claimed by Distributing
attributable to the exercise of any option to purchase Distributing stock is
disallowed by any Taxing Authority, and

22



--------------------------------------------------------------------------------



 



Controlled or any Controlled Affiliate is as a result entitled to such Tax
deduction, Distributing shall notify Controlled of the receipt of such
determination, promptly after the receipt thereof. Controlled shall pay to
Distributing the lesser of the amount of the Tax Benefit realized by Controlled
or any Controlled Affiliate attributable to the Tax deduction and the amount of
Distributing’s corresponding Tax Detriment from the denial of such Tax
deduction. To the extent that any Tax deduction claimed by Controlled
attributable to the exercise of any option to purchase Controlled stock is
disallowed by any Taxing Authority, and Distributing or any Distributing
Affiliate is as a result entitled to such Tax deduction, Controlled shall notify
Distributing of the receipt of such determination, promptly after the receipt
thereof, and Distributing shall pay to Controlled the lesser of the amount of
Tax Benefit realized by Distributing or any Distributing Affiliate attributable
to the Tax deduction and the amount of Controlled’s corresponding Tax Detriment
from the denial of such Tax deduction.

Section 6. Successor Employer.

     6.01 Employee Wages. Controlled shall assume the Form W-2 and Form W-3
reporting obligations (including the filing of all forms necessary to comply
with magnetic media reporting requirements) of Distributing with respect to any
employee of the Transferred Businesses that Controlled employs during the
calendar year which includes the Distribution Date consistent with the
procedures set forth in section 5 of Rev. Proc. 2004-53, 2004-34 I.R.B. 320.

Section 7. Indemnification

     7.01 Indemnification by Controlled. Controlled and each Controlled
Affiliate shall jointly and severally indemnify, defend and hold harmless
Distributing, each Distributing Affiliate, and each of their directors,
officers, employees, and agents, and each of the heirs, executors, successors
and assigns of any of the foregoing (collectively, the “Distributing Indemnified
Parties”), from and against any Taxes for which Controlled or any Controlled
Affiliate is liable under this Agreement (“Controlled Taxes”) and any and all
Losses and Expenses incurred or suffered by one or more of the Distributing
Indemnified Parties in connection with, relating to, arising out of or due to,
directly or indirectly:

               (a) any Controlled Taxes or any Tax Proceeding relating thereto;

               (b) any inaccuracy or breach of any representation or covenant of
Controlled and/or any Controlled Affiliate set forth in this Agreement or in any
document provided pursuant to the terms hereof; provided, that neither
Controlled nor any Controlled Affiliate shall have any liability pursuant to
this Section 7.01(b) for or with respect to any Distribution Taxes (or any
Losses or Expenses related thereto) if neither Controlled nor any Controlled
Affiliate is liable for such Distribution Taxes under Section 4; or

               (c) Controlled or any Controlled Affiliate supplying Distributing
or any Distributing Affiliate with inaccurate or incomplete information in
connection with the preparation of any Tax Return, any request for a
Supplemental Ruling, or any Tax Proceeding.

     7.02 Indemnification by Distributing. Distributing shall indemnify, defend
and hold harmless Controlled, each Controlled Affiliate, and each of their
directors, officers, employees,

23



--------------------------------------------------------------------------------



 



and agents, and each of the heirs, executors, successors and assigns of any of
the foregoing (collectively, the “Controlled Indemnified Parties”), from and
against any Taxes for which Distributing is liable under this Agreement
(“Distributing Taxes”) and any and all Losses and Expenses incurred or suffered
by one or more of the Controlled Indemnified Parties in connection with,
relating to, arising out of or due to, directly or indirectly:

               (a) any Distributing Taxes or any Tax Proceeding relating
thereto;

               (b) any inaccuracy or breach of any representation or covenant of
Distributing set forth in this Agreement or in any document provided pursuant to
the terms hereof; provided, that Distributing shall not have any liability
pursuant to this Section 7.02(b) for or with respect to any Distribution Taxes
(or any Losses or Expenses related thereto) if Distributing is not liable for
such Distribution Taxes under Section 4; or

               (c) Distributing supplying Controlled with inaccurate or
incomplete information in connection with the preparation of any Tax Return, any
request for a Supplemental Ruling, or any Tax Proceeding.

     7.03 No Indemnification for Tax Items. Nothing in this Agreement shall be
construed as a guarantee of the existence or amount of any loss, credit,
carryforward, basis or other Tax Item or Tax Asset, whether past, present or
future, of Distributing, any Distributing Affiliate, Controlled or any
Controlled Affiliate. In addition, for the avoidance of doubt, nothing in this
Agreement shall be construed to require compensation by either Party hereto in
respect of any deferred tax assets or liabilities.

Section 8. Payments.

     8.01 Payments In Connection With Tax Return Filings.

               (a) If a Tax Return is filed by Distributing after the
Distribution Date pursuant to Section 2.01 and Controlled or any Controlled
Affiliate is liable under this Agreement for all or any portion of the Taxes
reported on such Tax Return, Distributing shall provide Controlled with a
written calculation in reasonable detail setting forth the amount of the Taxes
shown as due on such Tax Return for which Controlled and/or the Controlled
Affiliate is liable. Controlled shall have fifteen (15) days to object to the
written calculation provided by Distributing. If by the end of the fifteen
(15) day period Controlled has either agreed or failed to object to
Distributing’s calculation, the calculation shall be deemed final and Controlled
shall pay to Distributing the amount set forth thereon within thirty (30) days
of the date on which Distributing provided the calculation to Controlled. If
Controlled notifies Distributing within the fifteen (15) day period that it
disputes Distributing’s calculation, Controlled shall nevertheless pay to
Distributing any amount not in dispute within thirty (30) days of the date on
which Distributing provided the calculation to Controlled and the Parties shall
resolve the dispute as to any remaining amounts pursuant to Section 10.03.

               (b) If a Tax Return is filed by Controlled after the Distribution
Date pursuant to Section 2.02(a) and Distributing is liable under this Agreement
for all or any portion of the Taxes reported on such Tax Return, Controlled
shall provide Distributing with a written calculation in reasonable detail
setting forth the amount of the Taxes shown as due on such Tax

24



--------------------------------------------------------------------------------



 



Return for which Distributing is liable. Distributing shall have fifteen
(15) days to object to the written calculation provided by Controlled. If by the
end of the fifteen (15) day period, Distributing has either agreed or failed to
object to Controlled’s calculation, the calculation shall be deemed final and
Distributing shall pay to Controlled the amount set forth thereon within thirty
(30) days of the date on which Controlled provided the calculation to
Distributing. If Distributing notifies Controlled within the fifteen (15) day
period that it disputes Controlled’s calculation, Distributing shall
nevertheless pay to Controlled any amount not in dispute within thirty (30) days
of the date on which Controlled provided the calculation to Distributing and the
Parties shall resolve the dispute as to any remaining amounts pursuant to
Section 10.03.

     8.02 Redetermination Amounts. In the event of a redetermination or
adjustment of the amount of any Taxes reported on any Tax Return as a result of
a refund of Taxes paid, the filing of an amended Tax Return, a Final
Determination, or any settlement or compromise with any Taxing Authority, the
Party responsible for preparing and filing the Tax Return under Section 2 (the
“Filing Party”) shall, if the redetermination or adjustment results in an
increase in the amount of Taxes for which another Party is liable hereunder,
provide such other Party a written statement setting forth in reasonable detail
the effect of the redetermination or adjustment on the amount of the Taxes for
which such other Party is liable under this Agreement. The other Party shall
have fifteen (15) days to object to such written statement. If the other Party
either agrees or fails to object to the written statement within the fifteen
(15) day period, the written statement shall be deemed final and the other Party
shall pay to the Filing Party the amount set forth thereon not later than thirty
(30) days after the written statement was provided. If the other Party notifies
the Filing Party within the fifteen (15) day period that it disputes the written
statement, the other Party shall nevertheless pay to the Filing Party any amount
not in dispute within thirty (30) days of the date on which the statement was
initially provided and the Parties shall resolve the dispute as to any remaining
amounts pursuant to Section 10.03.

     8.03 Payments of Refunds and Credits. If one Party receives a refund
(whether by payment or credit) of any Tax to which the other Party is entitled
pursuant to Section 3 of this Agreement, the Party receiving such refund shall
pay to the other Party the amount of such refund within thirty (30) days of
receipt of such refund and the amount (on an after-tax basis) of any interest
received from the applicable Taxing Authority.

     8.04 Payments Under This Agreement. In the event that one Party (the “Owing
Party”) is required to make a payment to another Party (the “Owed Party”)
pursuant to this Agreement, then such payments shall be made according to this
Section 8.04.

               (a) In General. All payments shall be made to the Owed Party or
to the appropriate Taxing Authority as specified by the Owed Party within the
time prescribed for payment in this Agreement, or if no period is prescribed,
within thirty (30) days after delivery of written notice of payment owing
together with a computation of the amounts due.

               (b) Treatment of Payments. Unless otherwise required by any Final
Determination, the Parties agree that any payments made by one Party to another
Party (other than payments of interest pursuant to Section 8.04(e) of this
Agreement and payments of After-Tax Amounts pursuant to Section 8.04(d) of this
Agreement) pursuant to this Agreement shall to the extent permissible under
applicable law be treated for all Tax and financial accounting

25



--------------------------------------------------------------------------------



 



purposes as nontaxable payments made immediately prior to the Distribution and,
accordingly, as not includible in the taxable income of the recipient or as
deductible by the payor.

               (c) Prompt Performance. All actions required to be taken
(including payments) by any Party under this Agreement shall be performed within
the time prescribed for performance in this Agreement, or if no period is
prescribed, such actions shall be performed promptly.

               (d) After-Tax Amounts. If pursuant to a Final Determination it is
determined that the receipt or accrual of any payment made under this Agreement
(other than payments of interest pursuant to Section 8.04(e) of this Agreement)
is subject to any Tax, the Party making such payment shall be liable for (a) the
After-Tax Amount with respect to such payment and (b) interest at the rate
described in Section 8.04(e) of this Agreement on the amount of such Tax from
the date such Tax accrues through the date of payment of such After-Tax Amount.
A Party making a demand for a payment pursuant to this Agreement and for a
payment of an After-Tax Amount with respect to such payment shall separately
specify and compute such After-Tax Amount. However, a Party may choose not to
specify an After-Tax Amount in a demand for payment pursuant to this Agreement
without thereby being deemed to have waived its right subsequently to demand an
After-Tax Amount with respect to such payment.

               (e) Interest. Payments pursuant to this Agreement that are not
made within the period prescribed in this Agreement (the “Payment Period”) shall
bear interest for the period from and including the date immediately following
the last date of the Payment Period through and including the date of payment at
a per annum rate equal to the prime rate as published in The Wall Street Journal
on the last day of such Payment Period, plus two percent (2%). Such interest
will be payable at the same time as the payment to which it relates and shall be
calculated on the basis of a year of 365 days and the actual number of days for
which it is due.

Section 9. Tax Proceedings.

     9.01 Notice. Within twenty (20) days after a Party becomes aware of the
existence of an issue in a Tax Proceeding that may give rise to an
indemnification obligation of another Party under this Agreement, such Party
shall give notice to the other Party of such issue (such notice shall contain
factual information, to the extent known, describing any asserted Tax liability
in reasonable detail), and shall promptly forward to the other Party copies of
all notices and material communications with any Taxing Authority relating to
such issue. Notwithstanding any provision of this Agreement to the contrary, if
a Party to this Agreement fails to provide the other Party notice as required by
this Section 9.01, and the failure results in a detriment to the other Party,
then any amount which the other Party is otherwise required to pay pursuant to
this Agreement shall be reduced by the amount of such detriment.

     9.02 In General. Except as otherwise provided in Section 9.03 or 9.04, the
Filing Party with respect to a Tax Return shall have the exclusive right to
control, contest, and represent the interests of Distributing, any Distributing
Affiliate, Controlled, and any Controlled Affiliate in any Tax Proceeding
relating to such Tax Return and to resolve, settle or agree to any deficiency,
claim or adjustment proposed, asserted or assessed in connection with or as a
result of any such Tax Proceeding. The Filing Party’s rights shall extend to any
matter pertaining to the

26



--------------------------------------------------------------------------------



 



management and control of the Tax Proceeding, including execution of waivers,
choice of forum, scheduling of conferences, the resolution of any Tax Item, and
the determination of whether to pay any disputed Taxes and sue for a refund in
the forum of its choice. The non-Filing Party shall assist and cooperate with
the Filing Party during the course of any such Tax Proceeding. The Filing Party
shall use reasonable efforts to provide the non-Filing Party notice of and
consult with the non-Filing Party regarding the conduct of any such Tax
Proceeding to the extent that such Tax Proceeding relates to any Taxes for which
the non-Filing Party may have indemnification obligations under this Agreement.
The Filing Party shall not settle any Tax Proceeding it controls in a manner
that would affect the indemnification obligations of the non-Filing Party
hereunder without obtaining the non-Filing Party’s consent, which consent shall
not be unreasonably withheld.

     9.03 Sole Responsibility Items. Except as otherwise provided in
Section 9.04, the non-Filing Party shall have the exclusive right, at its
expense, to control, contest, and represent the interests of Distributing, any
Distributing Affiliate, Controlled, and any Controlled Affiliate in any Tax
Proceeding relating exclusively to a Sole Responsibility Item if the non-Filing
Party acknowledges in writing that it has sole liability for any Taxes that
might arise from such Tax Proceeding and the resolution of such Tax Proceeding
could not reasonably be expected to adversely affect the Filing Party. If the
non-Filing Party assumes control of a Tax Proceeding pursuant to the preceding
sentence, the Filing Party shall assist and cooperate with the non-Filing Party
during the course of any such Tax Proceeding. The non-Filing Party shall use
reasonable efforts to provide the Filing Party notice of and consult with the
Filing Party regarding the conduct of any such Tax Proceeding and shall not
settle any such Tax Proceeding without the Filing Party’s consent, which consent
shall not be unreasonably withheld.

     9.04 Control of Distribution Tax Proceedings. Distributing shall have the
exclusive right, in its sole discretion, to control, contest, and represent the
interests of Distributing, any Distributing Affiliate, Controlled, and any
Controlled Affiliate in any Tax Proceedings relating to Distribution Taxes and
to resolve, settle or agree to any deficiency, claim or adjustment proposed,
asserted or assessed in connection with or as a result of any such Tax
Proceeding; provided, that (i) Distributing shall not settle any such Tax
Proceeding with respect to any material Distribution Taxes for which Controlled
or any Controlled Affiliate would reasonably be expected to be liable hereunder
without the prior consent of Controlled, which consent shall not be unreasonably
withheld or delayed, and (ii) to the extent that an issue is raised in the Tax
Proceeding with respect to the Distribution that if resolved against the
taxpayer could reasonably be expected to result in Controlled having any
liability for any Distribution Taxes hereunder, Distributing shall (A) provide
Controlled with a reasonable opportunity to participate in such Tax Proceeding
at Controlled’s sole cost and expense; (B) take reasonable steps to ensure
Controlled is informed of any developments in the Tax Proceeding; and
(C) provide Controlled with copies of any written material prior to submission
to the Taxing Authority regarding the Distribution. Distributing’s rights shall
extend to any matter pertaining to the management and control of such Tax
Proceeding, including execution of waivers, choice of forum, and scheduling of
conferences. Controlled may assume control of any Tax Proceeding relating to
Distribution Taxes if it acknowledges in writing that it has sole liability
under this Agreement for any Distribution Taxes that might arise in such Tax
Proceeding and can demonstrate to the satisfaction of Distributing that it can
satisfy its liability for any such Distribution Taxes; provided, that Controlled
shall not have the right to assume control of any Tax Proceeding

27



--------------------------------------------------------------------------------



 



relating to Distribution Taxes if Distributing reasonably determines that the
outcome of such Tax Proceeding could adversely affect Distributing other than by
resulting in a liability for Distribution Taxes; and provided further, that
(i) Controlled shall not settle any such Tax Proceeding without the prior
consent of Distributing, which consent shall not be unreasonably withheld or
delayed, if the proposed settlement would reasonably be expected to adversely
affect Taxes of Distributing or any Distributing Affiliate for which Controlled
would not be fully responsible hereunder, and (ii) Controlled shall (A) provide
Distributing with a reasonable opportunity to participate in such Tax Proceeding
at Distributing’s sole cost and expense; (B) take reasonable steps to ensure
Distributing is informed of any developments in the Tax Proceeding; and
(C) provide Distributing with copies of any written material prior to submission
to the Taxing Authority regarding the Distribution.

Section 10. Miscellaneous Provisions.

     10.01 Effectiveness. This Agreement shall become effective upon execution
by the Parties hereto.

     10.02 Cooperation and Exchange of Information.

               (a) Cooperation. Controlled and Distributing shall each cooperate
fully (and each shall cause its respective affiliates to cooperate fully) with
all reasonable requests from another Party for information and materials not
otherwise available to the requesting Party in connection with the preparation
and filing of Tax Returns, claims for refund, and Tax Proceedings concerning
issues or other matters covered by this Agreement or in connection with the
determination of a liability for Taxes or a right to a refund of Taxes. Such
cooperation shall include:

                    (i) the retention until the expiration of the applicable
statute of limitations, and the provision upon request, of copies of all Tax
Returns, books, records (including information regarding ownership and Tax basis
of property), documentation and other information relating to the Tax Returns,
including accompanying schedules, related work papers, and documents relating to
rulings or other determinations by Taxing Authorities;

                    (ii) the execution of any document that may be necessary or
reasonably helpful in connection with any Tax Proceeding, or the filing of a Tax
Return or refund claim by a member of the Distributing Group or the Controlled
Group, including certification, to the best of a Party’s knowledge, of the
accuracy and completeness of the information it has supplied;

                    (iii) the filing of any Tax Return in accordance with the
terms of this Agreement; and

                    (iv) the use of the Party’s reasonable best efforts to
obtain any documentation that may be necessary or reasonably helpful in
connection with any of the foregoing.

Each Party shall make its employees and facilities available on a reasonable and
mutually convenient basis in connection with the foregoing matters.

28



--------------------------------------------------------------------------------



 



               (b) Retention of Records. Any Party that is in possession of
documentation of Distributing (or any Distributing Affiliate) or Controlled (or
any Controlled Affiliate) relating to the Transferred Businesses, including
without limitation, books, records, Tax Returns and all supporting schedules and
information relating thereto (the “Transferred Business Records”) shall retain
such Transferred Business Records for a period of five (5) years following the
Distribution Date or, if later, the expiration of the relevant statute of
limitations. Thereafter, any Party wishing to dispose of Transferred Business
Records in its possession shall provide written notice to the other Party
describing the documentation proposed to be destroyed or disposed of sixty (60)
business days prior to taking such action. The other Party may arrange to take
delivery of any or all of the documentation described in the notice at its
expense during the succeeding sixty (60) day period. Any such documentation that
the other Party does not arrange to take delivery of during the sixty (60) day
period may be destroyed or disposed of.

     10.03 Dispute Resolution. In the event that Distributing and Controlled
disagree as to the amount or calculation of any payment to be made under this
Agreement, or the interpretation or application of any provision under this
Agreement, the Parties shall attempt in good faith to resolve such dispute. If
such dispute is not resolved within thirty (30) days following the commencement
of the dispute, Distributing and Controlled shall jointly retain a nationally
recognized law or accounting firm, which firm is independent of both Parties, to
resolve the dispute (the “Independent Firm”). If Distributing and Controlled are
unable to agree on an Independent Firm, each of Distributing and Controlled
shall select an independent, nationally recognized law or accounting firm (the
“Deciding Firms”), which Deciding Firms together shall select the Independent
Firm. If the Deciding Firms are unable to agree on an Independent Firm, the
Independent Firm shall be selected by lot from a list prepared by the Deciding
Firms. The Independent Firm shall act as an arbitrator to resolve all points of
disagreement and its decision shall be final and binding upon all Parties
involved. Following the decision of the Independent Firm, Distributing and
Controlled shall each take or cause to be taken any action necessary to
implement the decision of the Independent Firm. The fees and expenses relating
to the Independent Firm shall be borne equally by Distributing and Controlled,
except that if the Independent Firm determines that the position advanced by
either Party is frivolous, has not been asserted in good faith or is a position
for which there is not substantial authority, 100% of the fees and expenses of
the Independent Firm shall be borne by such Party. Notwithstanding anything in
this Agreement to the contrary, the dispute resolution provisions set forth in
this Section 10.03 shall not be applicable to any disagreement between the
Parties relating to Distribution Taxes and any such dispute shall be settled in
a court of law or as otherwise agreed to by the Parties.

     10.04 Notices. All notices and other communications required or permitted
to be given hereunder shall be in writing and shall be deemed given upon (a) a
transmitter’s confirmation of a receipt of a facsimile transmission (but only if
followed by confirmed delivery of a standard overnight courier the following
business day or if delivered by hand the following business day), (b) confirmed
delivery of a standard overnight courier or when delivered by hand or (c) the
expiration of three business days after the date mailed by certified or
registered mail (return receipt requested), postage prepaid, to the Parties at
the following addresses (or at such other addresses for a Party as shall be
specified by like notice):

29



--------------------------------------------------------------------------------



 



If to Distributing, to the General Counsel of Distributing, with a copy to the
Director of
Taxes of Distributing, at:

Dean Foods Company
2515 McKinney Avenue
Suite 1200
Dallas, TX 75201
Telephone: (214) 303-3413
Fax: (214) 303-3853

with a copy (which shall not constitute effective notice) to:

Wilmer Cutler Pickering Hale and Dorr LLP
2445 M Street, N.W.
Washington, DC 20037
Attn: Erika L. Robinson
Telephone: (202) 663-6000
Fax: (202) 663-6363

If to Controlled or any Controlled Affiliate, to the General Counsel of
Controlled, at:

TreeHouse Foods, Inc.
857-897 School Place
P.O. Box 19057
Green Bay, Wisconsin 54307
Telephone: (920) 497-7131
Fax: (920) 497-4604

with a copy (which shall not constitute effective notice) to:

Winston & Strawn LLP
35 W. Wacker Drive
Chicago, IL 60601
Attn: Bruce A. Toth and Thomas P. Fitzgerald
Telephone: (312) 558-5600
Fax: (312) 558-5700

Either Party may, by written notice to the other Parties, change the address or
the Party to which any notice, request, instruction or other documents is to be
delivered.

     10.05 Changes in Law.

               (a) Any reference to a provision of the Code or a law of another
jurisdiction shall include a reference to any applicable successor provision or
law.

               (b) If, due to any change in applicable law or regulations or
their interpretation by any court of law or other governing body having
jurisdiction subsequent to the date of this Agreement, performance of any
provision of this Agreement or any transaction

30



--------------------------------------------------------------------------------



 



contemplated thereby shall become impracticable or impossible, the Parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such provision.

     10.06 Confidentiality. Each Party shall hold and cause its directors,
officers, employees, advisors and consultants to hold in strict confidence,
unless compelled to disclose by judicial or administrative process or, in the
opinion of its counsel, by other requirements of law, all information (other
than any such information relating solely to the business or affairs of such
Party) concerning the other Parties hereto furnished it by such other Party or
its representatives pursuant to this Agreement (except to the extent that such
information can be shown to have been (1) in the public domain through no fault
of such Party or (2) later lawfully acquired from other sources not under a duty
of confidentiality by the Party to which it was furnished), and each Party shall
not release or disclose such information to any other person, except its
directors, officers, employees, auditors, attorneys, financial advisors, bankers
and other consultants who shall be advised of and agree to be bound by the
provisions of this Section 10.06. Each Party shall be deemed to have satisfied
its obligation to hold confidential information concerning or supplied by the
other Party if it exercises the same care as it takes to preserve
confidentiality for its own similar information.

     10.07 Successors. This Agreement shall be binding on and inure to the
benefit and detriment of any successor, by merger, acquisition of assets or
otherwise, to any of the Parties hereto, to the same extent as if such successor
had been an original Party.

     10.08 Affiliates. Distributing shall cause to be performed, and hereby
guarantees the performance of, all actions, agreements and obligations set forth
herein to be performed by any Distributing Affiliate, and Controlled shall cause
to be performed, and hereby guarantees the performance of, all actions,
agreements and obligations set forth herein to be performed by any Controlled
Affiliate.

     10.09 Authorization, Etc. Each of the Parties hereto hereby represents and
warrants that it has the power and authority to execute, deliver and perform
this Agreement, that this Agreement has been duly authorized by all necessary
corporate action on the part of such Party, that this Agreement constitutes a
legal, valid and binding obligation of each such Party and that the execution,
delivery and performance of this Agreement by such Party does not contravene or
conflict with any provision of law or of its charter or bylaws or any agreement,
instrument or order binding on such Party.

     10.10 Entire Agreement. This Agreement contains the entire agreement among
the Parties hereto with respect to the subject matter hereof and supersedes any
prior Tax sharing agreements between Distributing (or any Distributing
Affiliate) and Controlled (or any Controlled Affiliate) and such prior Tax
sharing agreements shall have no further force and effect. If, and to the
extent, the provisions of this Agreement conflict with the Distribution
Agreement or any other agreement entered into in connection with the
Distribution, the provisions of this Agreement shall control.

     10.11 Applicable Law; Jurisdiction.

31



--------------------------------------------------------------------------------



 



               (a) This agreement shall be governed by, and construed in
accordance with, the domestic laws of the State of Delaware, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of Delaware or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the State of Delaware.

               (b) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY AND
UNCONDITIONALLY (i) AGREES TO BE SUBJECT TO, AND HEREBY CONSENTS AND SUBMITS TO,
THE JURISDICTION OF THE COURTS OF THE STATE OF DELAWARE AND OF THE FEDERAL
COURTS SITTING IN THE STATE OF DELAWARE, (ii) TO THE EXTENT SUCH PARTY IS NOT
OTHERWISE SUBJECT TO SERVICE OF PROCESS IN THE STATE OF DELAWARE, HEREBY
APPOINTS THE CORPORATION TRUST COMPANY, AS SUCH PARTY’S AGENT IN THE STATE OF
DELAWARE FOR ACCEPTANCE OF LEGAL PROCESS AND (iii) AGREES THAT SERVICE MADE ON
ANY SUCH AGENT SET FORTH IN (ii) ABOVE SHALL HAVE THE SAME LEGAL FORCE AND
EFFECT AS IF SERVED UPON SUCH PARTY PERSONALLY WITHIN THE STATE OF DELAWARE.

     10.12 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same Agreement.

     10.13 Severability. If any term, provision, covenant, or restriction of
this Agreement is held by a court of competent jurisdiction (or an arbitrator or
arbitration panel) to be invalid, void, or unenforceable, the remainder of the
terms, provisions, covenants, and restrictions set forth herein shall remain in
full force and effect, and shall in no way be affected, impaired, or
invalidated. In the event that any such term, provision, covenant or restriction
is held to be invalid, void or unenforceable, the Parties hereto shall use their
best efforts to find and employ an alternate means to achieve the same or
substantially the same result as that contemplated by such terms, provisions,
covenant, or restriction.

     10.14 No Third Party Beneficiaries. This Agreement is solely for the
benefit of (a) Distributing, Controlled and the Controlled Affiliates, and
(b) the Distributing Affiliates, which are expressly intended to be third party
beneficiaries hereunder. Except with respect to the third party beneficiary
rights of the Distributing Affiliates, this Agreement should not be deemed to
confer upon third parties any remedy, claim, liability, reimbursement, cause of
action or other rights in excess of those existing without this Agreement.

     10.15 Waivers, Etc. No failure or delay on the part of a Party in
exercising any power or right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such right or power, preclude
any other or further exercise thereof or the exercise of any other right or
power. No modification or waiver of any provision of this Agreement nor consent
to any departure by the Parties therefrom shall in any event be effective unless
the same shall be in writing, and then such waiver or consent shall be effective
only in the specific instance and for the purpose for which given.

32



--------------------------------------------------------------------------------



 



     10.16 Setoff. All payments to be made by any Party under this Agreement may
be netted against payments due to such Party under this Agreement, but otherwise
shall be made without setoff, counterclaim or withholding, all of which are
hereby expressly waived.

     10.17 Other Remedies. Controlled recognizes that any failure by it or any
Controlled Affiliate to comply with its obligations under Section 4 of this
Agreement could result in Distribution Taxes that would cause irreparable harm
to Distributing, the Distributing Affiliates, and Distributing’s stockholders.
Accordingly, Distributing shall be entitled to an injunction or injunctions to
prevent breaches of this Agreement and to enforce specifically the terms and
provisions of this Agreement, this being in addition to any other remedy to
which Distributing is entitled at law or in equity.

     10.18 Amendment and Modification. This Agreement may be amended, modified
or supplemented only by a written agreement signed by all of the Parties hereto.

     10.19 Interpretation. In this Agreement, unless the context clearly
indicates otherwise:

               (a) words used in the singular include the plural and words used
in the plural include the singular;

               (b) reference to any Person includes such Person’s successors and
assigns but, if applicable, only if such successors and assigns are permitted by
this Agreement;

               (c) reference to any gender includes the other gender;

               (d) the word “including” means “including but not limited to”;

               (e) reference to any Article, Section, Exhibit or Schedule means
such Article or Section of, or any Exhibit or Schedule to, this Agreement, as
the case may be, and references in any Section or definition to any clause means
such clause of such Section or definition;

               (f) the words “herein,” “hereunder,” “hereof,” “hereto” and words
of similar import shall be deemed references to this Agreement as a whole and
not to any particular Section or other provision hereof;

               (g) reference to any agreement, instrument or other document
means such agreement, instrument or other document as amended, supplemented and
modified from time to time to the extent permitted by the provisions thereof and
by this Agreement;

               (h) reference to any law (including statutes and ordinances)
means such law (including all rules and regulations promulgated thereunder) as
amended, modified, codified or reenacted, in whole or in part, and in effect at
the time of determining compliance or applicability;

               (i) relative to the determination of any period of time, “from”
means “from and including,” “to” means “to but excluding” and “through” means
“through and including”;

33



--------------------------------------------------------------------------------



 



               (j) the titles to Articles and headings of Sections contained in
this Agreement have been inserted for convenience of reference only and shall
not be deemed to be a part of or to affect the meaning or interpretation of this
Agreement; and

               (k) all references to dollar amounts herein shall be in respect
of lawful currency of the United States.

     10.20 Waiver of Jury Trial. Each of the Parties hereto irrevocably and
unconditionally waives all right to trial by jury in any litigation, claim,
action, suit, arbitration, inquiry, proceeding, investigation or counterclaim
(whether based in contract, tort or otherwise) arising out of or relating to
this Agreement or the actions of the Parties hereto in the negotiation,
administration, performance and enforcement thereof.

[Remainder of page intentionally left blank.]

34



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be
executed by their authorized representatives as of the date first above written.

DEAN FOODS COMPANY

By: /s/ Edward F. Fugger
Name: Edward F. Fugger
Title: Vice President — Corporate Development

TREEHOUSE FOODS, INC.
on behalf of itself and the Controlled Affiliates

By: /s/ Thomas E. O’Neill
Name: Thomas E. O’Neill
Title: Senior Vice President

35